Per Curiam,
13 V.S.A. §7136 provides as follows:
*123An application for a writ of habeas corpus in behalf of a prisoner entitled to move for relief under sections 7131-7135 of this title, shall not be entertained if it appears that the applicant has failed to apply for relief under this subchapter and sections 3953 and 3957 of Title 12 or that the court has denied him relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the legality of his detention.”
The petition in this case requests both post conviction relief under 13 V.S.A. §§7131-35 and relief by way of habeas corpus as authorized under 12 V.S.A. §§3953 and 3957. In both situations, original jurisdiction of such requests in this Court has been removed and the relief available here limited to appellate review of questions raised. 12 V.S.A. §3953; 13 V.S.A. §§7131 and 7135.

Petition dismissed.